Warner, Chief Jusfcice.
The defendant was indicted for the offense of embezzlemen and on the trial thereof was found guilty by the jury. A motion was made for a new trial, on the several grounds alleged therein, which was overruled by the court, and the defendant excepted. Two grounds of error only have been insisted on here: First, the refusal of the court to grant the defendant a continuance on the showing made therefor; and second, in admitting in evidence the certified copies of the record books of the state treasurer and comptroller general, the defendant insisting that he was entitled to be confronted with the witnesses testifying against him, and that, in allowing the certified copies of the records kept by those officers to be read in evidence, the defendant was deprived of a constitutional right. By the law of this state, the certificate of any public officer thereof, of any record, document, paper on file, or other matter or tiling in their respective offices, or appertaining thereto, is admissible in evidence in any court of this state: Code, section 3816. The mistake of the plaintiff in error in this case consists in the assumption that the certificates of the treasurer and comptroller general as to what appears on the records of their respective offices is the personal testimony of those officers, whereas, they only certify what appears on the records of their office. They were not personally Examined as witnesses against the defendant. If they had been offered as witnesses against the defendant at the trial, they would necessarily have been required to testify in open court; their-.testimony could not have been taken by interrogatories. From the explanatory. note of the presiding judge, and in view of the facts contained in the showing for a continuance, the defendant had reasonable time and opportunity to have prepared his defense. As a general rule, the court before which the case is tried will be allowed a liberal discretion as to the continuance of cases, and this court will not interfere with it, unless it has been manifestly abused and injustice done.
Let the judgment of the court below be affirmed.